Citation Nr: 0811098	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to a service-connected psychiatric 
disorder.

2.  Entitlement to an initially compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  This case was remanded by the Board 
in November 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed skin disorder is related to 
military service or to a service-connected disability.

2.  The medical evidence of record shows Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear, without an exceptional pattern of hearing 
impairment.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in November 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in May 2006 and November 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Skin Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 


38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a skin disorder.

After separation from military service, a December 1999 VA 
outpatient medical report stated that the veteran complained 
of a rash which began several weeks before.  After physical 
examination, the assessment was nummular eczema with possible 
atopic diathesis.  The medical evidence of record shows that 
skin disorders have been consistently diagnosed since 
December 1999.

In a December 2003 VA skin examination report, the veteran 
complained of an erythematous rash, mostly over the arms and 
legs, since military service.  He reported that the rash 
would occur for approximately 6 to 8 months per year and that 
it "waxes and wanes."  The examiner did not provide an 
etiological opinion.

In a December 2005 statement, the veteran reported that a VA 
physician had told him that his skin disorder was caused by 
stress which was related to his psychiatric disorder.

In a transcript of a May 2006 hearing before the Board, the 
veteran reported that a VA physician had told that his skin 
disorder was caused by stress which was related to his 
psychiatric disorder.

An April 2007 VA skin diseases examination report stated that 
the veteran's claims file had been reviewed.  After a review 
of the veteran's medical history and a physical examination, 
the diagnosis was pigmented purpura with stasis dermatitis.  
The examiner stated that "the etiology is undetermined; 
however, the veteran's service medical record did not show 
any treatment or any evidence of skin condition or any 
treatment for skin condition."  The examiner then listed the 
various skin disorder diagnoses in the claims file and stated 
that "[a]ny of the above skin conditions are not caused by 
stress, not present in the military service, and not related 
to military service."

The medical evidence of record does not show that the 
veteran's currently diagnosed skin disorder is related to 
military service or to a service-connected disability.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a skin disorder.  While 
the veteran has a current diagnosis of a skin disorder, there 
is no medical evidence of record that it was diagnosed prior 
to 1999, over 30 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record which 
relates the veteran's currently diagnosed skin disorder to 
military service or to a service-connected disability.  The 
only medical evidence of record which addresses the etiology 
of the 


veteran's skin disorder is the April 2007 VA skin diseases 
examination report which stated that the veteran's skin 
disorder was not related to military service or to stress.

The veteran claims he was told by a VA physician that his 
currently diagnosed skin disorder is related to stress caused 
by his service-connected psychiatric disorder.  However, all 
available medical evidence has been associated with the 
claims file and there is no report which substantiates this 
claim.  "The connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen 
v. Brown, 9 Vet. App. 235 (1996).  Therefore, the veteran's 
testimony regarding what a doctor purportedly told him 
regarding the etiology of his skin disorder is not competent 
evidence to link the veteran's skin disorder to his military 
service.   

Accordingly, the medical evidence of record does not show 
that the veteran's currently diagnosed skin disorder is 
related to military service or to a service-connected 
disability.  As such, service connection for a skin disorder 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries 


and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's bilateral hearing loss claim, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for bilateral hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for bilateral hearing loss was granted by 
a May 2004 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective October 24, 2003.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2007).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The VA 
Schedule for Rating Disabilities (Schedule) allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  

A December 2003 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
65
LEFT
15
45
50
65

The average pure tone threshold was shown as 48 decibels in 
the right ear and 43 decibels in the left ear.  However, the 
examination did not provide the findings of the required 
controlled speech discrimination test (Maryland CNC) in order 
to properly rate the veteran's now service-connected 
bilateral hearing loss.

A November 2004 VA audiological examination report stated 
that the audiometric test results were not accurate and that 
the veteran's hearing sensitivity could not be accurately 
established for either ear.

Accordingly, as neither the December 2003 nor the November 
2004 VA examination reports were adequate for rating 
purposes, the Board remanded this case for an additional VA 
examination.  A May 2007 VA audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
45
40
LEFT
15
40
4
40

The average pure tone threshold was shown as 37.5 decibels in 
the right ear and 24.75 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 94 percent, 
bilaterally.

Applying the May 2007 results to the Schedule reveals a 
numeric designation of Level I, bilaterally.  See 38 C.F.R. § 
4.85, Table VI, Diagnostic Code 6100.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in either 
ear.  Thus, the veteran is not entitled to consideration 
under 38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his service-connected bilateral hearing loss 
during the entire appeal period.

This does not mean that the veteran does not have a 
disability.  However, the degree to which this disability 
affects the average impairment of earnings, according to the 
Schedule, does not result in a compensable evaluation.  
38 U.S.C.A. § 1155.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on 


the current audiometric findings, entitlement to a 
compensable rating for bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a 
compensable evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

Service connection for a skin disorder, to include as 
secondary to a service-connected psychiatric disorder, is 
denied.
An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


